Appeal Reinstated; Order filed September 6, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00621-CR
                                   ____________

                        ENGWIN WILLIAMS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1517569

                                      ORDER

      On April 12, 2018, this court issued an order abating the appeal and permitting
(1) appellant the opportunity to properly file and present a motion for new trial; (2)
the trial court the opportunity to rule on such a motion; and (3) the parties the
opportunity to supplement the record. The order instructed that the “timetable
applicable to a motion for new trial shall begin as if appellant was sentenced on the
date this order issues.” Therefore, appellant’s motion for new trial was due on or
before May 14, 2018. Tex. R. App. P. 21.4.
        Appellant timely filed a motion for new trial on May 10, 2018. The trial court
has not ruled on the motion for new trial. Therefore, the motion was denied by
operation of law 75 days after April 12, 2018, or June 26, 2018. See Tex. R. App. P.
21.8.

        On August 6, 2018, the trial court requested a continuing abatement to hold a
hearing on appellant’s motion for new trial August 10, 2018. On August 10, 2018,
the State filed a motion to reinstate the appeal in opposition to the request for
continued abatement.

        We deny the request to continue the abatement and grant the State’s motion
to reinstate the appeal. The trial court does not have jurisdiction to hold a hearing on
the motion for new trial or to grant a new trial. See State v. Moore, 225 S.W.3d 556,
569 (Tex. Crim. App. 2007) (“[T]he trial court’s authority to rule on a motion for
new trial extends to the seventy-fifth day . . . after sentence is imposed or suspended
in open court.”).

        The State’s motion is granted. The appeal is reinstated. Appellant’s brief is
due 30 days from the date of this order.

                                        PER CURIAM

Panel consists of Justices Busby, Brown, and Jewell.